Citation Nr: 9922008	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  97-04 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland



THE ISSUES

1.  Entitlement to service connection for a chronic back 
condition.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist injury.



REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission



WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from February 1983 to July 
1983.  She also had a period of active duty for training from 
August 5, 1984 to August 18, 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1996 rating decision of the Baltimore, 
Maryland Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for a chronic 
back condition and granted service connection and a 10 
percent rating for residuals of a left wrist injury.  

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the Court addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection--which describes the present case 
with regard to the service-connected residuals of a left 
wrist injury--and a claim for an increased rating of a 
service connected disability.  Accordingly, the residuals of 
a left wrist injury issue for appellate consideration are 
reflected on the first page of this decision in accordance 
with Fenderson.  The Board also notes that the residuals of a 
left wrist injury issue will be addressed in a remand 
following the decision.

In her January 1997 substantive appeal (VA Form 9) the 
veteran reported that she injured her legs while training at 
Fort Dix and having to walk 271/2 miles with a full pack and 
that she has had to wear glasses since going through a gas 
chamber.  It appears that she may be claiming service 
connection for disability involving her legs and eyes; 
however, since these issues have not yet been considered by 
the RO, they are referred to the RO for appropriate 
consideration. 

FINDINGS OF FACT

1.  The claim for service connection for a back disability is 
not accompanied by competent medical evidence.  

2.  The claim for service connection for a chronic back 
condition is not plausible.


CONCLUSION OF LAW

The veteran's claim of service connection for a chronic back 
condition is not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records for the veteran's period of active 
duty from February 1983 to July 1983 show no complaints or 
treatment related to her back.  She declined a separation 
examination in June 1983.  There are also service records 
from the veteran's period of service in the Reserves dated 
from 1982 to 1991.  A Statement of Medical Examination and 
Duty Status dated in September 1984 shows that during annual 
training the veteran sustained an injury to the left hand on 
August 12, 1984.  She reported in a statement and in the 
medical records that she was involved in an altercation while 
trying to subdue an intruder and her hand was smashed between 
a door and another person.  She was seen for left hand pain 
and swelling and the assessment was contusion of the left 
hand.  She also reported that she was hit in the upper 
abdomen.  She was seen two months later complaining that her 
stomach was still sore and her hands had been swollen for the 
past two months.  On an examination in April 1991 she 
reported having recurrent lower back pain and indicated that 
she wore a back brace.  Examination showed no abnormalities 
of the spine.  

Received in April 1995 was the veteran's claim for service 
connection for a left wrist condition and a back condition.  

On VA examination in July 1995 the veteran reported that 
while in boot camp at Fort Dix she did body rolls in the rain 
and had to carry a full pack for 27.5 miles, which caused 
back pain.  In training school her back reportedly started 
bothering her again, and she claimed she had back problems 
since then.  Examination showed no abnormal findings except 
she would complain of pain with extreme movements.  The 
diagnosis was history of low back pain and normal objective 
findings.  An x-ray showed slight loss of the normal lumbar 
lordosis and slight narrowing of the L5-S1 interspace 
posteriorly, which the examiner opined could be based on some 
degeneration of a disc or could be congenital.  The examiner 
noted that no abnormality could be appreciated otherwise.

In a February 1996 notice of disagreement, the veteran 
indicated that she was enclosing copies of medical 
documentation to show the initial cause of injury and 
treatment for her chronic back condition.  The records 
enclosed were copies of service medical records dated in 
August and September 1984, showing treatment for her left 
hand and stomach only.  

VA treatment records showed that the veteran was seen on 
several occasions in 1997 and 1998 for complaints of cervical 
and lumbar back pain.  An x-ray of the lumbosacral spine 
dated in July 1996 showed that disc spaces were well-
preserved and vertebrae were normal in size, configuration, 
and alignment.  The impression was negative lumbosacral 
spine.  In November 1997 she reported chronic neck and back 
pain that reportedly occurred while she was on a 27 mile 
walk, and was later worsened when "crushed" between a 
person and a door frame.  The assessment was chronic 
paraspinal cervical and lumbar pain, undetermined etiology.  
In January 1998, she complained of neck and back pain.  
Examination showed pain on palpation of the cervical, 
thoracic, and lumbar spine segments.  The assessment was 
possible myofascial diffuse pain in the spine and left upper 
extremities.  

In March 1998 the veteran testified at a hearing at the RO.  
She indicated that her back condition was incurred during a 
271/2 mile walk at Fort Dix with a full pack on her back.  She 
claimed that she told her sergeant, but was told she would be 
alright and was given ibuprofen.  She indicated that she was 
examined at that time.  She also testified that in 1984 she 
was on two weeks annual training at Fort Meade and was 
attacked in the ladies bathroom and was thrown against a wall 
and the door.  She reported that she was examined at the 
military hospital, given some muscle relaxers and sent home, 
and no x-rays were taken.  She claimed that she complained of 
back pain at that time, and that they checked her wrist 
because it was swollen.  She testified that after the 
incident, she continued to have back problems "off and on", 
and was treated at Fort Meade and at Langley Air Force Base.  
She claimed that after she was discharged from service in 
November 1989, she went to a private doctor, and her most 
recent treatment had been at the VA.  

In March 1998 the RO sent a letter to the veteran requesting 
that she provide the date of entry into the reserves, the 
places she was stationed, and the discharge date.  The record 
reflects that the veteran did not respond to this request.

Analysis

Under applicable criteria, service connection will be granted 
for disability resulting from personal injury suffered or 
disease incurred in or aggravated during service.  38 
U.S.C.A. § 1131.

The law provides that a claimant for benefits under a law 
administered by the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The VA 
has the duty to assist a claimant in developing facts 
pertinent to the claim, if the claim is determined to be well 
grounded.  38 U.S.C.A. § 5107(a).  Thus, the threshold 
question to be answered is whether the veteran has presented 
a well grounded claim; that is, a claim which is plausible.  
If she has not presented a well grounded claim, her appeal 
must fail, and there is no duty to assist her further in the 
development of her claim, as any such development would be 
futile.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

As explained below, the Board finds that the veteran's claim 
for service connection for a chronic back condition is not 
well grounded.  To sustain a well grounded claim, the veteran 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves either 
medical etiology or a medical diagnosis, competent medical 
evidence is required to fulfill the well grounded claim 
requirement of 38 U.S.C.A. § 5107(a ).  Lathan v. Brown, 7 
Vet. App. 359 (1995).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran may alternatively establish a well grounded claim 
for service connection under the chronicity provisions of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumptive 
period, and that that same condition currently exists.  Such 
evidence must be medical, unless the condition at issue is a 
type as to which, under case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded, if the evidence shows that the condition was 
observed during service or any applicable presumption and 
continuity of symptomatology was demonstrated thereafter, and 
includes competent evidence relating the current condition to 
that symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  As explained below, the veteran's reported back 
condition has not been shown to have been a chronic condition 
which began in service.

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King, supra.  

The veteran contends that her back condition had an onset 
during her period of active duty in 1983, and was made worse 
during an incident that occurred during annual training for 
the reserves in 1984.  The threshold requirement that must be 
met in any claim of service connection is that the disability 
claimed must be shown present and related to service.  
Caluza, supra.  Here, the veteran has not submitted any 
competent (medical) evidence that she has a current back 
disability that is related to service.  Therefore, she has 
failed to satisfy the threshold Caluza requirement for a 
well-grounded claim of service connection.  Lay statements, 
such as the veteran's own assertions, are not competent 
evidence in this matter.  As a layperson, she does not have 
the expertise to establish a medical diagnosis or nexus.  
Layno v. Brown, 6 Vet. App. 465 (1994).  On VA examination in 
July 1995 she complained of back pain since service, and the 
diagnosis was history of low back pain and normal objective 
findings.  In 1997 and 1998 she received treatment at the VA 
for back pain, but no diagnosis was made.  The record 
reflects that the veteran  has testified that she has a back 
disability due to service, however the veteran is a lay 
person and is not competent to render a diagnosis or provide 
a nexus opinion.  Layno, supra.  Without competent medical 
evidence of a current disability related to service the claim 
of service connection for a back condition is not well-
grounded.  Caluza, supra.  


ORDER

Service connection for a chronic back condition is denied


REMAND

The VA has a duty to assist the veteran in the development of 
facts pertaining to her claim.  38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.103(a) (1998).  The Court 
has held that the duty to assist the veteran in obtaining and 
developing available facts and evidence to support her claim 
includes obtaining medical records to which she has referred 
and obtaining adequate VA examinations.  The Court also 
stated that the Board must make a determination as to the 
adequacy of the record.  Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.  

In a statement dated in November 1998, the veteran's 
representative indicated that the VA examinations in 1995 and 
1998 were inadequate in that they did not address the 
requirements of DeLuca v. Brown, 8 Vet.App. 202 (1995) and 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Board agrees with this 
contention, and also notes that based on the veteran's 
testimony in March 1998 as to her left wrist impairment, 
another examination conducted pursuant to the mandates of 
DeLuca is warranted.  

The RO's attention is directed to the decision of the case of 
DeLuca, supra, wherein the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 (1998) 
or 38 C.F.R. § 4.45 (1998).  It was specified that the 
medical examiner should be asked to determine whether the 
joint in question exhibited weakened movement, excess 
fatigability or incoordination and that the determinations, 
if feasible, should be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement 
, excess fatigability or incoordination.  It was also held 
that the provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the veteran 
the name(s) and address(es) of all 
medical care providers (VA and private) 
who have treated her for her left wrist 
disability since June 1998.  After 
obtaining any necessary releases, the RO 
should obtain copies of complete clinical 
records from the identified treatment 
sources, and associate them with the 
claims folder.  

2.  The RO should then schedule the 
veteran for a VA orthopedic examination 
to determine the current severity of her 
service-connected left wrist disability.  
The claims file must be reviewed by the 
examiner.  All indicated special tests 
and studies should be conducted, to 
include range of motion studies expressed 
in degrees and in relation to normal 
range of motion.  The examiner should 
note whether there are any further 
limitations due to pain and, if so, 
quantify the degree of additional 
impairment due to pain.  The examiner 
should be asked to determine whether the 
left wrist exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, this 
determination should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
provide an opinion as to whether pain 
could significantly limit functional 
ability during flare-ups or when the left 
wrist is used repeatedly over a period of 
time.  These determinations should, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.  
If the examiner determines that responses 
to the above requests are not feasible, 
this should be so stated for the record 
and the reasons provided.  A complete 
rationale for all opinions expressed 
should be provided.  

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record and all 
applicable law and regulations with 
consideration specifically being given to 
whether she may be entitled to a "staged 
rating", pursuant to Fenderson, for the 
service-connected residuals of a left 
wrist injury.  If action taken remains 
adverse to the veteran, she and her 
representative should be provided a 
supplemental statement of the case and a 
reasonable period for response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 

